   Case 1:21-cv-00045-MJT Document 1 Filed 02/03/21 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

JANIS BALSAMO                                   §           CIVIL ACTION
      Plaintiff                                 §
                                                §
VS.                                             §           NO. 1:21-CV-45
                                                §
WALMART, INC., D/B/A SAM’S CLUB                 §
    Defendant                                   §           JURY

                            DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW DEFENDANT, SAM’S EAST, INC. (INCORRECTLY NAMED AS

WALMART, INC., d/b/a SAM’S CLUB), in accordance with 28 U.S.C. §§ 1332, 1441, and

1446 et seq., files its Notice of Removal of the above-styled case from the 136th Judicial District

Court of Jefferson County, Texas, to the United States District Court for the Eastern District of

Texas, Beaumont Division, based on diversity of citizenship of the parties.

       Pursuant to the applicable federal statutes and the Local Rules for the Eastern District of

Texas, Defendant attaches the following documents in support of this Notice of Removal:

       1. Attachment A -      State Court Petition;

       2. Attachment B -      Citation of Service and Notice of Service of Process on Walmart,
                              Inc.;

       3. Attachment C -      Defendant, Sam’s East, Inc. (Incorrectly named as Walmart, Inc.
                              d/b/a Sam’s Club)’s State Court Answer;

       4. Attachment D-       Certified Copy of Civil Docket;

       5. Attachment E-       List of Parties and Counsel; and

       6. Attachment F -      State Court Information Sheet.




                                                                                                 1
   Case 1:21-cv-00045-MJT Document 1 Filed 02/03/21 Page 2 of 6 PageID #: 2




The documents attached hereto as Attachment “A” through “C” comprise true and correct copies

of all executed process and pleadings served upon Defendant and of all documents filed in the

state court action.

        In filing this Notice of Removal, Defendant expressly reserves all other questions other

than that of removal, for the purpose of further pleadings.

                                           I.
                                   STATE COURT ACTION

        Plaintiff’s Original Petition, styled Janis Balsamo vs. Walmart, Inc., d/b/a Sam’s Club,

Cause No. D-206925, was filed on December 28, 2020, in Jefferson County, Texas, and assigned

to the 136th Judicial District Court of Jefferson County, Texas, located at 1001 Pearl Street,

Beaumont, TX 77701.

                                            II.
                                PLAINTIFF’S ALLEGATIONS

        Plaintiff alleges that on or about November 30, 2020, entered the Sam’s Club #8257

located at 1615 Interstate 10 South in Beaumont, TX 77701. See Exhibit “A” - Plaintiff’s

Original Petition, at § IV. Plaintiff alleges that she suffered “severe and debilitating injuries,

including a broken hip” when she slipped and fell due to a wet floor in the general vicinity of an

ice machine. Id. Plaintiff alleges that Defendant owed a duty to the Plaintiff to use reasonable

care to protect against unreasonable risk of harm. Id. at § V. Plaintiff further alleges that

Defendant breached its duty by failing to use reasonable care to protect Plaintiff against

unreasonable risk of harm, failing to make safe dangerous conditions such as wet floors; and

failing to adequately warn Plaintiff of the fact a floor was wet; and failing to maintain adequate

safeguards around the condition to render the premises reasonably safe. Id.          Id. Plaintiff




                                                                                                2
   Case 1:21-cv-00045-MJT Document 1 Filed 02/03/21 Page 3 of 6 PageID #: 3




further contends that said alleged acts were negligence and the proximate result of Plaintiff’s

alleged injuries. Id.

                                          III.
                          PARTIES - DIVERSITY OF CITIZENSHIP

        Plaintiff, Janis Balsamo, is a resident of Harris County, Texas.

        Defendant, SAM’S EAST, INC., is an Arkansas corporation with its principal place of

business in Arkansas. The sole shareholder of SAM’S EAST, INC., is SAM’S WEST, INC.,

which is also an Arkansas corporation, with its principal place of business in Arkansas. SAM’S

WEST, INC., is a wholly owned subsidiary of WALMART, INC., a Delaware corporation with

its principal place of business in Arkansas. WALMART, INC., is a publicly held corporation,

has no parent corporations, and no publicly held corporation owns 10% or more of its stock.

Accordingly, there is complete diversity of citizenship between Plaintiff and the Defendant. 28

U.S.C. §§ 1332, 1441.

                                           IV.
                                 AMOUNT IN CONTROVERSY

        The state court action is one over which this Court has original jurisdiction under the

provisions of 28 U.S.C. § 1332 since it is a civil action wherein the matter in controversy as

alleged in Plaintiff’s Petition exceeds the minimum jurisdictional limits of this Court exclusive

of interest and costs and is between citizens of different states.

        In her Petition, Plaintiff specifically alleges damages over $1,000,000.00. See Exhibit A

at § IX. Plaintiff further alleges that she sustained “severe and debilitating injuries” as a result

of the accident made the basis of this lawsuit. See Id. at § IV. Plaintiff also contends in Section

IX of her Petition that as a result of such alleged injuries, “she has suffered the following:

        (a) Actual damages;




                                                                                                  3
   Case 1:21-cv-00045-MJT Document 1 Filed 02/03/21 Page 4 of 6 PageID #: 4




       (b) Past and future lost wages in the past;

       (c) Past and future medical expenses;

       (d) Past and future physical pain

       (e) Past and future mental anguish;

       (f) Past and future physical impairment; and

       (g) Past and future loss of household services.

See Id. § IX.

       Plaintiff’s pleadings assert an amount in controversy that exceeds the Court’s minimum

jurisdictional limits. Id. at § IX. In view of the nature of the claims and alleged damages sought,

Defendant has established that the alleged amount in controversy is sufficient to confer federal

jurisdiction in this Court. For the reasons stated above, this Court has original jurisdiction of this

case pursuant to 28 U.S.C. §1332(a).

                                          V.
                                    REMOVAL IS TIMELY

       Removal is timely. Defendant was served with Plaintiff’s Original Petition on January 6,

2021. As such, service on Defendant has been less than 30 days from filing this Notice of

Removal. See 28 U.S.C. § 1446(b).

                                                VI.
                                              VENUE

       This is a statutorily proper venue under the provisions of 28 U.S.C. § 1441(a) because the

district and division embrace the place where the removed action has been pending.

                                      VII.
                FILING WITH STATE COURT AND NOTICE TO PLAINTIFF

       Upon filing of this Notice of Removal of the cause, Defendant gave written notice of the

filing to the Plaintiff through Plaintiff’s counsel as required by law. A copy of this Notice is also



                                                                                                    4
   Case 1:21-cv-00045-MJT Document 1 Filed 02/03/21 Page 5 of 6 PageID #: 5




being filed with the 136th Judicial District Court of Jefferson County, Texas, where this cause

was originally filed. A copy of all processes, pleadings, and orders has been filed separately

with this Court pursuant to 28 U.S.C. § 1446(a).

                                             VIII.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, DEFENDANT, SAM’S EAST, INC.

(INCORRECTLY NAMED AS WALMART, INC., d/b/a SAM’S CLUB), prays that the United

States District Court for the Eastern District of Texas, Beaumont Division, accept this Notice of

Removal and assume jurisdiction of this matter and issue any orders and processes necessary to

bring   PLAINTIFF,     JANIS    BALSAMO,       and   DEFENDANT,        SAM’S      EAST,    INC.,

(INCORRECTLY NAMED AS WALMART, INC., d/b/a SAM’S CLUB), before it, and to

effectively prevent further proceedings of this case in the 136th Judicial District Court of

Jefferson County, Texas.

                                            Respectfully submitted,

                                            MEHAFFY WEBER, P.C.

                                            /s/ Karen L. Spivey
                                            KAREN L. SPIVEY
                                            KarenSpivey@mehaffyweber.com
                                            Federal Id. No.11680
                                            Texas Bar No. 18955100
                                            ATTORNEY IN CHARGE FOR DEFENDANT,
                                            SAM’S EAST, INC. (INCORRECTLY NAMED
                                            AS WALMART, INC., D/B/A SAM’S CLUB)
                                            GORDON R. PATE
                                            GordonPate@mehaffyweber.com
                                            Federal Id. No. 9811
                                            Texas Bar No. 15563000
                                            P.O. Box 16
                                            Beaumont, TX 77704-0016
                                            2615 Calder Avenue, Suite 800
                                            Beaumont, TX 77702
                                            Ph:     409-835-5011



                                                                                               5
   Case 1:21-cv-00045-MJT Document 1 Filed 02/03/21 Page 6 of 6 PageID #: 6




                                             Fx:    409-835-5177


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

forwarded to opposing counsel of record on this 3rd day of February, 2021, in accordance with

the Federal Rules of Civil Procedure by certified mail, addressed as follows:

Mr. Jim Hart
SBN: 09147400
Mr. Cesar Tavares
SBN: 24093726
Mr. William R. Langley
SBN: 24102061
WILLIAMS HART BOUNDAS EASTERBY, L.L.P.
8441 Gulf Freeway, Suite 600
Houston TX 77017-5001
Ph:    713-230-2200
Fx:    713-643-6226
PIDept@whlaw.com


                                             /s/ Karen L. Spivey
                                             KAREN L. SPIVEY




                                                                                           6
